Citation Nr: 1035515	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-28 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for fatigue and sleep 
disturbance, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1976 to February 
1980 and from January 1985 to July 1991, including in the 
Southwest Asia Theater of Operations during the Persian Gulf War.  

This matter came to the Board of Veterans' Appeals (Board) from a 
September 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2010, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's 
fatigue and sleep disturbance have been attributable to a known 
clinical disorder (posttraumatic stress disorder (PTSD)).

2.  Service connection is in effect for PTSD, evaluated as 
30 percent disabling effective November 25, 2003, and as 
50 percent disabling effective February 10, 2009.


CONCLUSION OF LAW

The criteria for entitlement to service connection for fatigue 
and sleep disturbance as due an undiagnosed illness have not been 
met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in July 2004, VA notified the appellant of the 
information and evidence needed to substantiate and complete his 
claim, including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disability to active 
service and noted other types of evidence the Veteran could 
submit in support of his claim.  The Veteran also was informed of 
when and where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for fatigue and sleep 
disturbance, to include as due to an undiagnosed illness.  Thus, 
any failure to develop this claim under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in March 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
a claim of service connection was provided in July 2004 prior to 
the September 2004 rating decision currently on appeal; thus, 
this notice was timely.  Because the appellant's claim is being 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot.  See Dingess, 19 
Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disability and active service.  There is no competent evidence, 
other than the Veteran's statements, which indicates that fatigue 
and sleep disturbance may be associated with service, to include 
as due to an undiagnosed illness.  The Veteran is not competent 
to testify as to etiology of this disability as it requires 
medical expertise to diagnose.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Criteria & Analysis

The Veteran contends that his fatigue and sleep disturbance are 
related to active service, to include as due to an undiagnosed 
illness.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran has a current disability 
resulting from an injury sustained or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, a Persian Gulf Veteran shall be service- connected 
for objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or symptoms 
that began during active military service and cannot be 
attributed to any known clinical diagnosis.  See 38 C.F.R. § 
3.317.  A Persian Gulf Veteran is a Veteran who had active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(d)(1).

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue syndrome, 
fibromyalgia or irritable bowel syndrome, which are medically 
unexplained chronic multi-symptom illnesses that are defined by a 
cluster of signs or symptoms; or any other illness that the 
Secretary determines warrants a presumption of service 
connection.  In addition, signs or symptoms which may be 
manifestations of undiagnosed illness or medically unexplained 
chronic multi symptom illness include, but are not limited to the 
following: fatigue, signs or symptoms involving skin, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms involving 
the respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317.

As noted above, the first question to consider in evaluating a 
service connection claim is whether the evidence establishes a 
current disability.  In the present case, the evidence shows that 
the Veteran has experienced sleep disturbance and fatigue.  
Therefore, the first element of a service connection claim is 
deemed satisfied here as to this claim.

As noted previously, the Veteran contends that his disabilities 
are the result of an undiagnosed illness incurred during service 
in the Persian Gulf.  Thus, the Board will consider whether a 
grant of presumptive service connection under 38 C.F.R. § 3.317 
is possible here.  The Veteran had active service in the 
Southwest Asia Theater of operations during the Persian Gulf War; 
as such, he is a Persian Gulf Veteran.  See 38 C.F.R. § 
3.317(d)(1).

In order to be entitled to presumptive service connection 
pursuant to 38 C.F.R. § 3.317, the evidence must demonstrate 
objective indications of a qualifying disability that became 
manifest to a degree of 10 percent or more during service or not 
later than December 31, 2006.  Moreover, such qualifying 
disability cannot be attributable to any known clinical 
diagnoses.  See 38 C.F.R. § 3.317(a)(1)(ii).  Moreover, the 
condition must be chronic, meaning it must have existed for 
6 months or more.  See 38 C.F.R. § 3.317(a)(4).

Under 38 C.F.R. § 3.317(b)(1), fatigue is identified as being a 
sign or symptom that may be a manifestation of an undiagnosed 
illness or medically unexplained chronic multi- symptom illness.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for fatigue and sleep 
disturbance, to include as due to an undiagnosed illness.  In the 
present case, the competent evidence reveals that the Veteran 
experiences fatigue and sleep disturbance.  Such evidence 
indicated that he had experienced fatigue and sleep disturbance 
over a period exceeding 6 months.  A grant of presumptive service 
connection under 38 C.F.R. § 3.317 is not possible for the 
Veteran's fatigue and sleep disturbance, however.  This is 
because the Veteran's fatigue and sleep disturbance have been 
shown to be symptoms of a psychiatric disorder, including PTSD.  

The Veteran underwent a Gulf War protocol examination for fatigue 
and insomnia in February 2009.  Following physical examination, 
the examiner diagnosed PTSD with insomnia.  The examiner opined 
that there is no evidence of any undiagnosed disease.  

The Veteran underwent a VA examination in February 2009.  Upon 
mental status examination, the Veteran endorsed sleep 
disturbance.  The examiner opined that fatigue and sleep 
disturbance are best seen as reflective of panic disorder.  The 
Veteran described a considerable level of free floating or 
generalized anxiety associated with the panic attacks and he 
reported significant fatigue following these attacks.  The 
Veteran reported that panic attacks generally occurred almost 
everyday and therefore the fatigue is rather prominent.  

Because the Veteran's fatigue and sleep disturbance have been 
attributed to a known clinical diagnosis, entitlement to 
presumptive service connection under 38 C.F.R. § 3.317 is 
precluded.  The Board notes that service connection was granted 
for PTSD in June 2010 and that the Veteran's symptoms of fatigue 
and sleep disturbance were considered in assigning the current 50 
rating for his service-connected PTSD.  The competent evidence of 
record does not show that his fatigue and/or sleep disturbance 
are related causally to active service outside of his service-
connected PTSD such as to enable a grant of service connection on 
a direct, nonpresumptive basis.

As for the Veteran's statements attributing fatigue and sleep 
disturbance to an undiagnosed illness, although he is competent 
to describe symptoms of these conditions, the claimed disability 
is not a condition where lay observation has been found to be 
competent under case law.  Therefore, the determination as to the 
diagnosis and causation of the Veteran's fatigue and sleep 
disturbance are medical in nature, that is, not capable of lay 
observation.  Where as here, the questions involve a medical 
diagnosis not capable of lay observation and medical causation, 
competent medical evidence is required to substantiate the claim 
because the Veteran as a lay person is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis or on medical causation.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  For these 
reasons, the Board rejects the Veteran's statements as competent 
evidence to substantiate that fatigue and sleep disturbance were 
a result of an undiagnosed illness.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for fatigue and sleep 
disturbance, to include as due to an undiagnosed illness, is 
denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


